UNITED STATES COURT OF APPEALS
                         FOR THE EIGHTH CIRCUIT
                               ___________

                                No. 95-3357
                                ___________

Roman Hemphill,                      *
                                     *
           Appellant,                *
                                     *
      v.                             *
                                     *
Paul K. Delo, Individually and       *
in his Official Capacity as the      *
Superintendent at Potosi             *
Correctional Center,                 *
                                     *
           Defendant,                * Appeal from the United States
                                     * District Court for the
Fred Johnson, Individually and in    * Eastern District of Missouri
his Official Capacity as a           *
Caseworker at PCC; Lonnie Salts,     *     {UNPUBLISHED}
Individually and in his Official     *
Capacity as a Corrections Officer    *
at PCC; Ray Pogue, Individually      *
and in his Official Capacity as a    *
Function Unit Manager at FCC;        *
Greg Wilson, Individually and in     *
his Official Capacity as an          *
Investigator at PCC,                 *
                                     *
           Appellees.                *
                               ___________

                   Submitted:         August 3, 1996

                           Filed:        September 22, 1997
                               ___________
                                   ____________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Roman Hemphill, an inmate at the Potosi Correctional Center, appeals
from the final judgment of the United States District Court1 for the
Eastern District of Missouri granting defendants summary judgment in this
42 U.S.C. § 1983 action. For the reasons discussed below, we affirm.

      In an amended complaint, Hemphill alleged that he was denied due
process in connection with a conduct violation he received on June 19,
1992, charging him with violating Rule #3--Dangerous Contraband--for being
“involved in the introduction and distribution of drugs into Potosi
Correctional Center.”    Hemphill alleged he was placed in disciplinary
segregation--locked in his housing unit--prior to appearing before the
adjustment board.    At his disciplinary hearing, the adjustment board
members informed him they had received information from a confidential
informant, but they did not disclose the informant&s name or information
received. Without revealing the evidence used against him, the adjustment
board found Hemphill guilty, sentenced him to thirty days in disciplinary
segregation, referred him for criminal prosecution, and referred the matter
to the administrative segregation committee. Hemphill was assigned to
administrative segregation effective July 18, 1992, and was released to the
general population on May 4, 1993. Hemphill claimed defendants conspired
to deny him due process and equal protection in connection with the
disciplinary action, and he sought damages.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                        -2-
      Defendants moved for summary judgment, and submitted documentary
evidence in support. Hemphill opposed the motion. On January 30, 1995,
the district court granted defendants summary judgment on all claims,
except the claim that there was insufficient evidence to support the
disciplinary action. Defendants appealed, and we remanded the case for a
ruling on qualified immunity. Hemphill v. Johnson, No. 95-1451 (8th Cir.
Mar. 15, 1995) (judgment).

      On remand, defendants filed a Notice of Supplemental Authority,
noting that the Supreme Court had issued its decision in Sandin v. Conner,
515 U.S. 472 (1995) (Sandin), and arguing that Hemphill had not alleged a
due process violation. On August 8, 1995, the district court concluded
that Hemphill was not entitled to due process protection because the
punishment that he received did not present the type of “atypical,
significant deprivation” in which a state might conceivably create a
liberty interest, see id. at 486, and that Hemphill&s allegation of
insufficient evidence no longer supported a cause of action in the wake of
Sandin v. Conner. The district court thus vacated its January 30 order and
granted defendants summary judgment on all claims.

     The Court in Sandin recognized that

     States may under certain circumstances create liberty interests
     which are protected by the Due Process Clause.        But these
     interests will be generally limited to freedom from restraint
     which, while not exceeding the sentence in such an unexpected
     manner as to give rise to protection by the Due Process Clause
     of its own force, nonetheless imposes atypical and significant
     hardship on the inmate in relation to the ordinary incidents of
     prison life.

Id. at 483-84 (citations omitted).


     Here, Hemphill has not alleged more than that he spent four days
locked in his




                                     -3-
housing unit, thirty days in disciplinary segregation, and approximately
290 days in administrative segregation.    We conclude that, without alleging
more, this period of time in segregation does not constitute an “atypical
and significant hardship” when compared to the burdens of ordinary prison
life.    See Freitas v. Ault, 109 F.3d 1335, 1338 (8th Cir. 1997).


        Accordingly, the judgment of the district court is affirmed.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -4-